DETAILED ACTION
Status of Application
Applicant’s arguments filed on November 3, 2021 have been fully considered but they are not persuasive. The previous claim objections and 112 rejections have been withdrawn in light of Applicant’s amendments. Claims 1, 2, 4, 5, 8, 10-12 and 14 have been amended. Claim 17 has been canceled. Claims 1-16 and 18-20 remain pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 2, 2020 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities: In line 25, “of the to the container” should be --of the container--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 recites the limitation “each of the vertically disposed wall panels and the rectangular floor panel is stretchable up to about 20% or up to about 15% or up to about 10% of its relaxed length in one or both of a direction along a length of a seam joining adjacent wall panels or a second seam joining each wall panel to the floor panel and a direction transverse to the seam or second seam when the dry firewood is placed in the container” in lines 15-20. 
However, it is not clear whether “one or both” is intended to limit the stretchability in one or both of (1) a direction along a length of a seam joining adjacent wall panels or (2) a direction along a length of a second seam joining each wall panel to the floor panel or in one or both of (1) a direction along a length of a seam joining adjacent wall panels or a second seam joining each wall panel to the floor panel and (2) a direction transverse to the seam or second seam. 
Further, the introduction of “a seam” and “a second seam” following the language “one or both” makes it unclear whether the seam and the second seam are part of the container structure. The claim also fails to define a relationship between the “connected” 
Additionally, the structure that renders each of the wall panels and the floor panel “stretchable up to about 20% or up to about 15% or up to about 10% of its relaxed length” is not clear. The specification merely discloses the panels being comprised of a polypropylene material having an open mesh size of about 7 or greater, the panels being capable of stretching up to about 20% or up to about 15% or up to about 10% of its relaxed length in one or both directions, and the knit construction of the open mesh panels allowing each panel to stretch in one or both direction based on orientation of the mesh (paragraphs 28, 30). However, the specification fails to clearly and adequately define any specific structure or variable that renders each of the wall panels and the floor panel stretchable at each of “up to about 20%”, “up to about 15%” and “up to about 10%”. The specification also fails to clearly and adequately define how the structure that renders each of the wall panels and the floor panel stretchable up to about 20% differs from the structures that render each of the wall panels and the floor panel stretchable up to 15% and up to 10%. Accordingly, the metes and bounds of the structure intended by the functional language “stretchable up to about 20% or up to about 15% or up to about 10% of its relaxed length” cannot be ascertained. 
For the purpose of examination, each of the wall panels and the floor panel will be considered to be stretchable in at least one direction as a result of the open mesh construction. 
Claim 12 recites a limitation regarding the stretchability of the wall panels that is similar to the stretchability limitation recited in claim 1 and addressed above. Accordingly, claim 12 is rendered indefinite for the same reasons provided above with respect to claim 1. 
Claim 14 recites limitations regarding the stretchability of the bottom panel, the end panels and the side panels that is similar to the stretchability limitation recited in claim 1 and addressed above. Accordingly, claim 14 is rendered indefinite for the same reasons provided above with respect to claim 1. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 recites the limitation “wherein all of the vertically disposed wall panels are the open mesh construction”. However, claim 1, from which claim 4 depends, already requires “each of the vertically disposed wall panels…are open mesh in construction”. Accordingly, claim 4 fails to further limit the subject matter of the claim upon which it depends. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cutrara (US 4,597,189 A) in view of Ding (CN 101691152 A). 
Regarding claim 1, Cutrara teaches a reusable container for storage, transport, and sale of firewood, the container comprising: a rectangular floor panel supporting vertically disposed wall panels, the vertically disposed wall panels connected at a first end to the rectangular floor panel and the container having an open top for loading firewood into the container (FIG. 4); and a closure mechanism (34) for closing a portion of a second end of one or more of the wall panels around the firewood in the container, wherein each of the vertically disposed wall panels and the rectangular floor panel are open mesh in construction with a mesh size that allows for proper air circulation and secure storage of the firewood, wherein each of the wall panels and the floor panel is stretchable (due to the open mesh construction) in at least one direction when the dry firewood is placed in the container, and wherein the container has dimensions to support a dry firewood load therein without destruction of the container when loading or 
Cutrara fails to teach one or more handles secured to a second end of one or more of the vertically disposed wall panels. Ding teaches an analogous reusable container comprising a floor panel supporting vertically disposed wall panels and an open top for loading contents into the container, wherein the wall panels are connected at a first end to the floor panel and wherein the floor panels and the wall panels are open mesh in construction with a mesh size that allows for proper air circulation and secure storage of the contents. Ding further teaches that it is known and desirable in the prior art to provide the reusable container with one or more handles (2) secured to a second end of one or more of the wall panels in order to provide a means for easily carrying the container (Translation pages 4, 8 and Fig. 3a).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Cutrara by providing one or more handles secured to a second end of one or more of the vertically disposed wall panels, as taught by Ding, in order to provide a means for easily carrying the container. 
Cutrara fails to specifically teach the open mesh construction of the wall panels and the floor panel having a mesh size of about 7. Cutrara discloses that regardless of whether wet or dry firewood is loaded in the container, the open mesh construction is desirable in order to allow air to circulate through the wall and floor panels and over the 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Cutrara by providing an open mesh having any reasonable mesh size that ensures proper loading and packaging of firewood while also allowing for proper air circulation, including a mesh size of about 7 or greater as claimed, as suggested by Ding, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Additionally, as the general conditions of the claim are disclosed in the prior art (i.e., an open mesh 
Regarding claim 2, Cutrara as modified by Ding teaches the container of claim 1 above, wherein the rectangular floor panel has the open mesh construction and provides a support base to the container (Cutrara: column 3 lines 8-28, column 4 lines 22-45, column 5 lines 9-40 and FIG. 4).
Regarding claim 3, Cutrara as modified by Ding teaches the container of claim 1 above, wherein the four wall panels comprise a pair of opposing side wall panels and a pair of opposing end wall panels (Cutrara: FIG. 4).
Regarding claim 4, Cutrara as modified by Ding teaches the container of claim 3 above, wherein all of the vertically disposed wall panels are the open mesh construction (Cutrara: column 3 lines 17-24, column 4 lines 22-45). See 112(d) rejection above. 
Regarding claim 5, Cutrara as modified by Ding teaches the container of claim 4 above, wherein the closure mechanism comprises a length of cord woven through the open mesh construction of the second end of the vertically disposed wall panels such that a first end of the cord and a second end of the cord are outside of the container on a same one of the vertically disposed wall panels of the container (Cutrara: column 3 lines 14-16 and FIG. 4).
Regarding claim 8, Cutrara as modified by Ding teaches the container of claim 1 above, wherein the one or more handles comprise two handles secured to the container, the two handles secured to a pair of opposing vertically disposed wall panels of the plurality of vertically disposed wall panels such that the two handles are secured to opposing sides of the container (Ding: Fig. 3a).
Regarding claim 9, Cutrara as modified by Ding teaches the container of claim 8 above, but fails to teach the handles being nylon having a width of ¾ inches or greater. However, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to specifically provide nylon handles having a width of about ¾ inches or greater, as claimed, or handles having other desirable materials and/or widths, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and as a change in size is not patentably distinct over the prior art absent persuasive evidence that the particular size of the claimed handle is significant. 
Regarding claim 10, Cutrara as modified by Ding teaches the container of claim 2 above, wherein the open mesh construction is a synthetic polymer mesh such that the container can support a load of up to 25 lbs therein (Cutrara: column 3 lines 14-19, column 4 lines 26-45 and Ding: Translation pages 2-5). Cutrara and Ding disclose containers of an open mesh construction having the same material construction as claimed. Thus, one having ordinary skill in the art would expect the container of Cutrara as modified by Ding to have the same or similar properties and thus, be capable of supporting a load of up to 25 lbs.
Regarding claim 11, Cutrara as modified by Ding teaches the container of claim 2 above, wherein the open mesh construction is an open mesh polypropylene container (Cutrara: column 3 lines 14-19, column 4 lines 26-45 and Ding: Translation pages 2-5).
Regarding claim 14, Cutrara teaches a flexible container for securing of a load in a generally rectangular shape therein, the container comprising: a bottom panel providing a generally horizontal base such that the container is an open top container, wherein the bottom panel has an open mesh construction that allows the bottom panel to stretch (due to the open mesh construction) along a length and/or a width of the bottom panel (FIG. 4); two end panels extending upright from a connection with the horizontal base, wherein the two end panels each have the open mesh construction that allows the two end panels to stretch (due to the open mesh construction) along a length and/or width of each panel (FIG. 4); two side panels extending upright from a connection with the horizontal base (FIG.4 ), wherein each of the two end panels are contiguous with each of the two side panels, and at edges where the two end panels and the two side panels are contiguous and where the two end and two side panels are secured to the bottom panel, respective panel material is secured together to form a seam, and wherein the two side panels each have the open mesh construction that allows the two side panels to stretch (due to the open mesh construction) along a length and/or a width of each panel; and a drawstring (34) operably secured along an upper perimeter formed by upper ends of the two end panels and two side panels for closure of the open-top around a load received by the container; wherein the container is configured such that closure of the open-top around the load allows the container to take substantially the rectangular shape around the load received therein and wherein 
Cutrara fails to teach two handles, wherein each handle is secured to the upper ends of one of the two end panels or one of the two side panels. Ding teaches an analogous reusable container comprising a bottom, two end panels extending upright from a connection with the bottom, two side panels extending upright from a connection with the bottom, and an open top, wherein the bottom, the two end panels and the two side panels are open mesh in construction with a mesh size that allows for proper air circulation and secure storage of the contents. Ding further teaches that it is known and desirable in the prior art to provide the reusable container with two handles (2), wherein each handle is secured to upper ends of one of the two end panels or one of the two side panels (Translation pages 4, 8 and Fig. 3a).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Cutrara by providing two handles, wherein each handle is secured to the upper ends of one of the two end panels or one of the two side panels, as taught by Ding, in order to provide a means for easily carrying the container.
Cutrara fails to specifically teach the open mesh construction having a mesh size of about 7. However, Cutrara discloses that regardless of whether wet or dry firewood is loaded in the container, the open mesh construction is desirable in order to allow air to circulate through the wall and floor panels and over the firewood so as to dry out the firewood or keep the firewood dry (column 3 lines 20-24, column 5 lines 9-40). Cutrara also discloses that the container may be of any open mesh construction or other wall 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Cutrara by using an open mesh having any reasonable mesh size that ensures proper loading and packaging of firewood while also allowing for proper air circulation, including a mesh size of about 7 or greater as claimed, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Additionally, as the general conditions of the claim are disclosed in the prior art (i.e., an open mesh construction with a mesh size) and as the mesh size is a variable which achieves a recognized result (i.e., determines permeability, strength and stability of container), one having ordinary skill in the art before the effective filing date of the claimed invention would have further found such a 
Regarding claim 15, Cutrara as modified by Ding teaches the container of claim 14 above, wherein the open mesh material comprises polypropylene (Cutrara: column 3 lines 14-19, column 4 lines 26-45 and Ding: Translation pages 2-5).
Regarding claim 16, Cutrara as modified by Ding teaches the container of claim 15 above, wherein each of the two handles is a strap having terminal ends adhered to the container (Ding: translation pages 4, 8 and FIG. 3a) but fails to teach the straps being nylon. 
However, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to specifically provide nylon handles, as claimed, or handles of other desirable materials, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 20, Cutrara as modified by Ding teaches the container of claim 14 above, wherein the container is configured to receive a load of firewood weighing up to 25 lbs. for sale, transport or storage of said firewood in a generally rectangular shape (Cutrara: column 3 lines 14-19, column 4 lines 26-45). Cutrara and Ding disclose containers of an open mesh construction having the same material construction as claimed. Thus, one having ordinary skill in the art would expect the container of Cutrara as modified by Ding to have the same or similar properties and thus, be capable of supporting a load of up to 25 lbs.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cutrara in view of Ding, as applied to claim 5 above, and further in view of Van Loon, III (US 5,050,999 A, hereinafter Van Loon).
Regarding claim 6, Cutrara as modified by Ding teaches the container of claim 5 above, but fails to teach a two-way sliding lock secured over the first and second ends of the cord and movable along the length of the cord towards a center point of the cord to close the wall panels over a top of the firewood in the container.
Van Loon teaches an analogous open mesh, reusable container comprising one or more handles and a closure mechanism comprising a length of cord woven through the open mesh construction of the container. Van Loon further teaches that it is known and desirable to additionally provide a two-way sliding lock secured over first and second ends of the cord and movable along the length of the cord towards and away from a center point of the cord so that the container may be easily closed and opened (column 4 line 39-column 5 line 3 and FIG. 8, 9).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Cutrara by additionally providing a two-way sliding lock secured over the first and second ends of the cord and movable along the length of the cord, as taught by Van Loon, so that the container may be easily closed and opened. 
Regarding claim 7, Cutrara as modified by Ding and Van Loon teaches the container of claim 6 above, wherein the sliding lock is a spring loaded clip (Van Loon: column 4 line 39-column 5 line 3 and FIG. 8, 9).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cutrara in view of Ding and Van Loon. 
Regarding claims 12 and 13, Cutrara teaches a method of packing firewood for sale, transport or storage, comprising: placing one or more lengths of dry firewood into a reusable mesh container comprising a rectangular floor panel supporting a plurality of vertically disposed wall panels, the wall panels connected at a first end to the rectangular floor panel and the container having an open top for loading the firewood into the container, wherein one or more of the plurality of vertically disposed wall panels and the rectangular floor panel are open mesh in construction; stretching (due to the open mesh construction) one or more of the plurality of vertically disposed wall panels in at last one direction around the one or more length of dry firewood placed into the container such that the container squares the lengths of dry firewood to a shape of the container; and closing the container via a length of cord woven through a perimeter edge along a second end of the wall panels to the close the second end of the wall panels over the one or more lengths of firewood placed in the container to form a substantially rectangular container (column 3 lines 8-28, column 4 lines 22-45, column 5 lines 9-40 and FIG. 4, 7).
Cutrara fails to teach one or more handles secured to a second end of one or more of the wall panels. Ding teaches an analogous reusable container comprising a floor panel supporting a plurality of vertically disposed wall panels and an open top for loading contents into the container, wherein the wall panels are connected at a first end to the floor panel and wherein the floor panels and the wall panels are open mesh in construction with a mesh size that allows for proper air circulation and secure storage of 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Cutrara by providing one or more handles secured to a second end of one or more of the vertically disposed wall panels, as taught by Ding, in order to provide a means for easily carrying the container. 
Cutrara also fails to teach a sliding closure mechanism for sliding along the length of cord to close the container. Van Loon teaches an analogous open mesh, reusable container comprising one or more handles and a closure mechanism comprising a length of cord woven through the open mesh construction of the container. Van Loon further teaches that it is known and desirable to configure the closure mechanism with a sliding closure mechanism configured to slide along the length of cord so that the container may be easily closed and opened (column 4 line 39-column 5 line 3 and FIG. 8, 9).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Cutrara by additionally providing a sliding closure mechanism configured to slide along the length of cord, as taught by Van Loon, so that the container may be easily closed and opened. 
Cutrara fails to specifically teach the open mesh construction of the wall panels and the rectangular floor panel having a mesh size of about 7. However, Cutrara discloses that regardless of whether wet or dry firewood is loaded in the container, the 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Cutrara by using an open mesh having any reasonable mesh size that ensures proper loading and packaging of firewood while also allowing for proper air circulation, including a mesh size of about 7 or greater as claimed, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Additionally, as the general conditions of the claim are 
Cutrara also fails to specifically teach the container being dimensioned to support up to approximately 2 cubic feet of the dry firewood load. However, Cutrara discloses that the container volume determines the number of pieces that each container will hold (column 3 lines 13-14) which would suggest to one skilled in the art that the container dimensions are selectively scalable.
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the dimensions of the container of Cutrara such that the container is dimensioned to support up to approximately 2 cubic feet of the dry firewood load, as claimed, or other desirable load, as merely scaling up or down the dimensions of a prior art container capable of being scaled is insufficient to establish patentability or to patentably distinguish over the prior art and is generally recognized as being within the level of ordinary skill in the art. Further, the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cutrara in view of Ding, as applied to claim 16 above, and further in view of Van Loon.
Regarding claim 18, Cutrara as modified by Ding teaches the container of claim 16 above, but fails to teach a closure mechanism operably connected to the drawstring and movable on a length of the drawstring to reduce an effective length of the drawstring thus closing the container. 
Van Loon teaches an analogous open mesh, reusable container comprising one or more handles and a drawstring for closing the container. Van Loon further teaches that it is known and desirable to additionally provide a closure mechanism operably connected to the drawstring and movable on a length of the drawstring so as to easily open and close the container (column 4 line 39-column 5 line 3 and FIG. 8, 9).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Cutrara by additionally providing a closure mechanism operably connected to the drawstring and movable on a length of the drawstring, as taught by Van Loon, so as to easily open and close the container. 
Regarding claim 19, Cutrara as modified by Ding and Van Loon teaches the container of claim 18 above, wherein the closure mechanism is a spring loaded clip for two-way movement along the drawstring for opening and closing the container (Van Loon: column 4 line 39-column 5 line 3 and FIG. 8, 9).
Response to Arguments
Applicant's arguments filed November 3, 2021 have been fully considered but they are not persuasive.
Applicant’s argument that the container is a multiple panel construction rather than a single sheet of material, is not persuasive. 
The claims are not written in a manner that requires a multiple panel construction as argued. The claim language “the vertically disposed wall panels each connected at a first end to the rectangular floor panel” is insufficient to limit the structure of the container to a multiple panel construction. 
Applicant’s argument that Neither Cutrara nor Ding teach the panels configured to stretch as claimed. 
See 112(b) rejection above. The structure intended by the stretchability language of the claims cannot be ascertained. 
Applicant’s argument that it is inherent in Cutrara that the material is used as is and does not stretch, is not persuasive. 
While Cutrara does not expressly mention stretching, Cutrara does expressly disclose “an open mesh bag” and “open mesh construction” which are well known in the art to have some degree of stretch. Accordingly, it is not inherent that a flexible open mesh bag does not stretch. 
Applicant’s argument that Ding teaches away from stretching, is not persuasive. 
Ding teaches improving the dimensional stability of the bag. However, improving the dimensional stability of the bag does not render the bag rigid or incapable of any degree of stretching. The side walls and the bottom wall are still formed from an open mesh construction and thus, maintain some degree of stretch. 
Applicant’s argument that Ding’s disclosure of the diameter of the mesh wire further teaches away from the stretchable nature of the claimed container, is not persuasive. 
Ding’s disclosure that the stiffness of the mesh is insufficient if the wire diameter used is less than .12 mm is insufficient to suggest that Ding teaches away from the stretchable nature of the claimed container. “The stiffness of the mesh is insufficient” is insufficient to support that any diameter greater than .12 mm renders the open mesh incapable of any degree of stretch. Rather, Ding’s disclosure of the preferable diameter of the mesh wire merely suggests a stiffer open mesh that prevents easy displacement and deformation. 
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/						/JES F PASCUA/Examiner, Art Unit 3734					Primary Examiner, Art Unit 3734